 UNITED STATES STEEL CORPORATIONUnited States Steel Corporation and Frank Larimer.Cases 6-CA-12188 and 6-CA-12395December 5, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENEI.LO, ANDTRUESDALEOn November 27, 1979, Administrative LawJudge Joel A. Harmatz issued the attached Deci-sion in this proceeding. Thereafter, the ChargingParty filed exceptions and a supporting brief, andthe Respondent filed a brief in response to theCharging Party's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge, as modified herein, and to adopt his recom-mended Order, as modified herein.The Administrative Law Judge found, inter alia,that by suspending and discharging employeeFrank Larimer, Respondent did not violate Section8(a)(1) and (3) of the Act, and did not violate Sec-tion 8(a)(l) by threatening to discipline Larimer forlooking at Occupational Safety and Health Admin-istration (OSHA) regulations during working time.For the reasons set forth below, we adopt theformer findings, but reverse the latter.'The ThreatThe record establishes that on the morning ofFebruary 11, 1978,2 Larimer was away from hiswork station and was discussing a possible OSHAsafety violation regarding a crane on which twoother employees, Light and Rosser, were sched-uled to work. In the course of this discussion,Foreman Wielgoleski approached Larimer andasked him what he was doing. Larimer replied thathe was advising the men of a violation of theOSHA safety rules. During the ensuing conversa-tion, according to the credited testimony, Wielgo-leski told Larimer that he (Wielgoleski) would sendLarimer home if Wielgoleski ever caught Larimerreading the OSHA booklet on company time. TheAdministrative Law Judge found that this state-ment was not unlawful, concluding that Wielgoles-ki's statement was directed toward Larimer's con-duct which was disruptive of his and other em-I No exceptions were taken with respect to the Administrative LassJudge's other findings.2 All dates are 1978 unless otherwise indicated253 NLRB No. 83ployees' work, and, in the context in which it wasmade, did not impair any rights to engage in pro-tected concerted activity.We disagree. We find Wielgoleski's threat to dis-cipline Larimer was overly broad and hence un-lawful because it was not confined to a warning toLarimer that he was not to be away from his workstation during worktime. Instead, it was an unquali-fied warning that Larimer faced punishment if heagain looked at the OSHA booklet during "Com-pany time." Since "Company time" would encom-pass periods of time, such as lunch breaks, whenemployees clearly could not be lawfully disciplinedfor reading OSHA booklets, Wielgoleski's threatnecessarily coerced Larimer and the other employ-ees who overheard it in the exercise of their Sec-tion 7 rights.3The Suspension and DischargeAccording to the credited testimony, Larimerwas observed on March 8 using a telephone awayfrom his work station. Supervisor Bucci attemptedto meet with Larimer, but Larimer refused whenBucci would not inform him of his reasons.4As aresult of Larimer's refusal to meet with Bucci, Re-spondent decided to suspend Larimer for 5 daysand prepared a suspension slip which Bucci was togive Larimer on the following day. The Adminis-trative Law Judge found, and we agree, that thesuspension was decided upon and was leveledsolely at employee misconduct of an aggravatednature; i.e., insubordination.On March 9, Bucci told Larimer that he wantedto see Larimer in the office. Larimer again refusedto go unless Bucci disclosed the purpose of themeeting. This time, however, Larimer stated thathe wanted his union representative present. Buccitold Larimer that he did not need his representa-tive and, after Larimer again refused to go to theoffice, Bucci handed him the suspension slip. OnMarch 15, Respondent discharged Larimer.sThe Administrative Law Judge found, and weagree, that it was Larimer's repeated refusal tomeet with Bucci on March 9 that led to his dis-charge on March 15, and that the discharge wasnot in derogation of Larimer's Weingarten rights.6We find Roadway Express, Inc., 246 NLRB No.180 (1979), controls the instant case. In Roadway,we stated that an employer does not first have toa For the reasons stated by the Administrative Law Judge. MemberPenello would dismiss this portion of the complaint.4 The Administrative Law Judge found that Larimer did not ask for aunion representative on March 8' Pursuant to a grievance settlement, the discharge was converted to a37-day suspension. There is no contention that the Board should defer tothis resolution of the grievance6 .L.R v. J Weingarten. Inc.. 420 U S. 251 (1975)593 DECISIONS OF NATIONAL LABOR RELATIONS BOARDassure an employee that his union representativewill be present at a meeting in order to induce theemployee to leave the plant floor. Thus, if the em-ployer, as here, asks the employee to leave the pro-duction area to go to another location, the employ-ee acts at his or her peril if he or she declines to doso. Here, Larimer's refusal to report to the office asdirected by Bucci clearly undermined Respondent'srights to maintain discipline and order and wastherefore unprotected.7Accordingly, we find thatthe discharge of Larimer for his March 9 refusal toreport to the office was not in violation of theAct.8ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,United States Steel Corporation, Dravosburg,Pennsylvania, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, as so modified:1. Insert the following as paragraphs l(b) and(c):"(b) Threatening to discipline employees for en-gaging in protected concerted activity related tojob safety."(c) In any like or related manner interferingwith, restraining, or coercing our employees in theexercise of the rights guaranteed them under Sec-tion 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.I Member Jenkins agrees with the result, but relies solely on BatonRouge Water Works Company, 246 NLRB No. 161 (1979) He would findthat Larimer had no right to a union representative at the March 9 meet-ing because the purpose o that meeting was simply to impose previouslydetermined discipline. He adheres to his dissent in Roadway Express.supraI In the absence of exceptions, we adopt the Administrative LawJudge's remaining findings and conclusionsAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.Accordingly, we give you these assurances:WE WIIL NOT threaten our employees withdiscipline because they have elected to distrib-ute literature in nonworking areas on non-working time in support of their candidacy forunion office.WE WILL NOT threaten our employees withdiscipline for engaging in protected concertedactivity related to job safety.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights defined in Sec-tion 7 of the Act.UNITED STATES STEEL CORPORATIONDECISIONSTATEMENT OF THE CASEJOEl. A. HARMATZ, Administrative Law Judge: Thisconsolidated proceeding was heard in Pittsburgh, Penn-sylvania, on September 12, 1979, pursuant to an orderissued by the Regional Director for Region 6, on July26, 1979, whereby the separate complaints in Cases 6-CA-12188 and 6-CA-12395 were consolidated. That inCase 6-CA-12188 was issued on May 29, 1979, upon anunfair labor practice charge filed on March 20, 1979, andalleged that Respondent independently violated Section8(a)(1) of the National Labor Relations Act, as amended,by threatening employees with discipline if they contin-ued to engage in protected activity, by denying an em-ployee's request for union representation in connectionwith meetings which said employee feared reasonablywould result in disciplinary action, and by denying em-ployees the right to engage in distribution of union litera-ture in nonwork areas, on nonworktime. The complaintfurther alleged that Respondent violated Section 8(a)(3)and (1) of the Act by suspending, discharging, and refus-ing to reinstate employee Frank Larimer because he en-gaged in union and other protected activity. On July 26,1979, the complaint in Case 6-CA-12395 issued upon anunfair labor practice charge filed on May 21, 1979, andalleged that Respondent violated Section 8(a)(1), (3), and(4) of the Act by removing employee Frank Larimerfrom his former position and transferring him to anotherjob because Larimer had engaged in protected concertedactivity and had filed charges under the Act. In its dulyfiled answers, Respondent denied that any unfair laborpractices were committed. Following close of the hear-594 UtNITEI) STATES STEEL CORPO(RATIONing. post-hearing briefs were submitted on behalf of theGeneral Counsel and Respondent.Upon the entire record in this proceeding, includingmy opportunity to observe directly the witnesses whiletestifying and their demeanor, and following considera-tion of the post-hearing briefs, I find as follows:FININS OI FACII. JURISI)II IONRespondent is a Delaware corporation with a facilityknown as the Irvin Works, located in Dravosburg, Penn-sylvania, where it is engaged in the manufacture andnonretail sale of steel and related products. In the courseand conduct of said operations, Respondent purchasedand received materials at its Irvin Works valued inexcess of $50,000, directly from suppliers located outsidethe Commonwealth of Pennsylvania.The complaint alleges, the answer admits, and I findthat Respondent is now, and has been at all times materi-al herein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.11. 'rI I .ABOR ORGANIZArION INVOLVIDThe complaint alleges, the answer admits, and I findthat United Steel Workers of America, Local 227, AFL-CIO-CLC, herein called the Union, is now, and has beenat all times material herein, a labor organization withinthe meaning of Section 2(5) of the Act.Ill. I'Ht Al -(G; 1) UINIAIR IABOR PRACICtUSA. BackgroundIn this case the General Counsel charges Respondentwith ongoing interference with the statutorily protectedrights of Frank Larimer, an employee with 21 years'service, including 15 years at the manufacturing complexknown as the Irvin Works. Larimer and fellow produc-tion and maintenance employees at Irvin have been rep-resented by the Union for many years. The current col-lective-bargaining agreement was entered on August 1,1977, and has a scheduled expiration date of August 1,1980. Larimer was assigned to the central maintenancedivision, manned by some 600 employees. The totalwork force at Irvin numbered some 3,600 employees. Hisduties, prior to the events in issue here, involved the in-spection and repair of overhead cranes at a grade 16 paylevel.During the period preceding the events in issue here,Larimer manifested a frequent concern for safety in theplant, having filed three complaints with the Occupation-al Safety and Health Administration of the United StatesDepartment of Labor (OSHA). In this connection, it isalleged that Respondent violated Section 8(a)(l) byt1reatening several employees, including Larimer, withreprisals unless they refrained from discussing OSHAregulations. Larimer also manifested a keen interest inenforcing contractual rights evidenced by his filing of anumber of grievances, certain of which ultimately wereresolved through final and binding arbitration. In addi-I Errors in the transcrlpl hasec been noted and art hereby rlctedtion, on March 7, 1979,2 Larimer opened a campaign forunion office. In this regard, it is alleged that Respondentviolated Section 8(a)(1) of the Act by unlawfully inter-fering with Larimer's right to engage in distribution ofcampaign literature in support of his candidacy.However, from the standpoint of remedy, the majorissues open with the March 9 suspension of Larimer andhis discharge on March 15.aThe General Counsel con-tends that the discharge and suspension violated Section8(a)(1) and (3) of the Act on various proscribed grounds.First it is claimed that said discipline was motivated byLarimer's insistence upon union representation at a meet-ing requested by his supervisor under conditions where-by Larimer reasonably believed that said meeting wouldresult in disciplinary action against him. Thus, the Gen-eral Counsel argues that discipline for such reasons vio-lates the principle enunciated in N.L.R.B. v. J. Weingar-ten, Inc., 420 U.S. 251 (1975), and hence violated Section8(a)( I) of the Act. In addition, the General Counsel con-tends that this action against Larimer violated Section8(a)(3) and (1) of the Act inasmuch as Respondent wasmotivated by Larimer's engaging in other protected ac-tivity including the filing of grievances, processing ofgrievances to arbitration, filing complaints with OSHA,and participating in OSHA inspections.The foregoing does not end the violations with whichRespondent is charged. Larimer grieved the suspensionand discharge and apparently, on or about April 1, thatgrievance was settled. Pursuant thereto, the 5-day sus-pension and discharge was converted to a 37-day suspen-sion. Larimer was allowed to protest this 37-day suspen-sion under another pending grievance,4and was reinstat-ed to his former classification grade 16 level in centralmaintenance on April 18. On May 2, on the heels of asafety dispute involving General Foreman Heflin, thelatter reassigned Larimer to duties other than inspectionand repair work on cranes in operating areas. The Gen-eral Counsel contends that this reassignment constituteda further act of discrimination and violated Section8(a)(1), (3), and (4) of the Act since it was motivated byLarimer's union and protected activity, and because Lar-imer had filed unfair labor practice charges and partici-pated in an investigation thereof in the instant case.B. Concluding Findings1. The events of February 11The complaint alleges that Respondent violated Sec-tion 8(a)(l) of the Act through a threat attributed toForeman Eugene Wielgoleski that employees would bedisciplined if they engaged in protected activity. In sup-port of this allegation, the General Counsel adduced tes-timony from Larimer and fellow employee Sidney Light.Thus, Light testified that the incident occurred on aI All dates refer In 1979 unless otherwise indicated.a See (; C Exh. 9(a) For the conversion of that suspension to a dis-charge, effective March 15, 1979. See G.C Exh. 9(b).4 See G C Exh 3. There is no claim or contention on behalf of theRespondent that this resolution of the grievance pertaining to a segmentof the instant unfair labor practice complaint constitutes a final disposi-tion as to hich the Hoard should take cognizance under the Spielbergguidelins [.Sprlhcrg .Munu/acruring Compuany, 12 NLRB 1080 (1955) )595 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmorning marked by extreme cold. He, together with hishelper, Wallace Rosser, was assigned to work on a semi-gantry crane. Prior to commencing work, Light andRosser were in the cab of the crane attempting to warmup. Before Light and Rosser departed to perform theirassigned tasks, Larimer entered the cab, advising the menthat he possessed an OSHA booklet and that the gantrycrane was in violation of OSHA's safety rules in that theentry steps were too far from the ground. In the courseof that discussion, Foremen Wielgoleski and Bucci ar-rived on the scene. Wielgoleski asked Larimer what hewas doing on the gantry crane, and the latter indicatedthat he was advising the men of a violation of the safetyrules. During the ensuing conversation, according to thetestimony of Light, Wielgoleski told Larimer that hewould send him home if he ever caught him reading theOSHA booklet on company time.' After this, Larimercontinued to his job on "an overhead crane in the imme-diate area."'This entire incident took place after Light, Rosser, andLarimer received their work assignment for the day andduring working time. Light's testimony establishes thatLarimer was not assigned to work on the crane onwhich he was found by Wielgoleski that morning. Not-withstanding the variation in testimony of Light andLarimer concerning the precise words used by Wielgo-leski on that occasion, from the context it was apparentto all that his warning was addressed to conduct on thepart of Larimer disruptive of his own and the work re-sponsibility of others during a period when the Companycould rightfully expect the employees to have been en-gaged in the performance of their assigned duties. Assuch, his threat did not impair any protected rights toengage in activity on nonworking time in connectionwith safety. Accordingly, Wielgoleski's remarks werenot violative of Section 8(a)(1) of the Act.72. The alleged improper interference withdistribution on March 8On March 7, Larimer began distributing literature insupport of his campaign for election to department griev-ance man. Among the areas in which Larimer distributedthese materials was a "shop area," a location which fromtime to time bore the characteristics of both a work anda nonwork area. It was in this area that on March 8,1979, Larimer was approached by Turn Foreman DennisBucci and General Foreman Robert Heflin. In this con-nection, Heflin testified that, on March 7, he observedLarimer distributing campaign literature in this same area5 ILarimer's version of the Wielgoleski threat was to the followingeffect: "If I catch you with that OSHA book anymore during workinghours, you are going home ...you are working for U.S. Steel, not forOSHA."6 It is the sense of Light's testimony that Larimer was not assigned tothe crane on which the above incident took place. Larimer claimed hewas so assigned. As between them, I prefer Light. Larimer was an unreli-able witness.7 As indicated Larimer was not a trustworthy witness. I discredit hisself-serving and highly unlikely testimony that his duties as an inspectionrepairman included enforcement of OSHA standards.At the same time, Wielgoleski could not recall threatening Larimer orany other employee with discipline. The testimony of Light, an incum-bent employee with no apparent interest in the outcome. is credited tothe extent in conflict.both before and after his shift's end. Heflin claims tohave obtained clarification of Respondent's policy onpassing out campaign literature and then, on March 8, tohave informed Larimersthat he is not authorized to passout campaign literature in the mill on company time.9Respondent in its brief concedes that Heflin's state-ment in this regard was broad and unlawful. Nonethe-less, Respondent urges that any violation arising there-from was at best technical, and fails to warrant a remedi-al order. I disagree. Prior unfair labor practice chargesagainst Respondent alleged an overly broad restrictionupon rights of employees to distribute literature onbehalf of their candidacy in internal union elections. Thatunfair labor practice charge was resolved by a settlementwhich included the posting of a notice defining the con-ditions and circumstances under which employees couldrightfully engage in such activity within the confines ofthe plant.o' Upon Heflin's own testimony that hechecked to clarify Respondent's policy with respect tosuch distribution, and from Heflin's subsequent action, itis apparent that the notice posted under the settlementagreement did not have universal reach and that certainof Respondent's managers are still in the dark with re-spect to their statutory obligations in this regard. Thesecircumstances negate Respondent's plea that no remedyis warranted with respect to this issue. Accordingly, Ifind that Respondent violated Section 8(a)(1) of the Actby orally promulgating a limitation on distribution whichwas sufficiently broad to preclude an employee from dis-tributing literature in a nonworking area, on his owntime.3. The suspension and dischargeOn March 9, Larimer was given a 5-day suspensionsubject to discharge for insubordination. On March 15,the suspension was upgraded to a discharge. " As for theevents giving rise thereto, General Foreman Heflin cre-dibly testified that on March 8, 1979, another foreman,one Janeski, informed Heflin that Larimer had been ob-served in his area on two different occasions using thetelephone. Janeski asked Heflin if he knew the reason forthis, mentioning that he overheard Larimer refer to theUnion while on the telephone. The telephone was locat-ed in an area somewhat remote from Larimer's place ofI credit Heflin's testimony that he observed Larimer engaged in thedistribution of said literature prior to 3:45 p.m and during time whenLarimer was supposed to be working L.arimer's own testimony. as wellas documentation offered by the General Counsel in his behalf, manifestshis propensity to appropriate working time for his own pursuits.9 Heflin defined "company time" as including the entire shift for whichemployees are paid, a definition which would include break periods andother nonworking time.1o See G.C. Exh. 21 Under the applicable collective-bargaining agreement Respondentcould not have effected a discharge at the time Larimer was placed on a5-day suspension. Sec. 8(e) thereof provides as follows An employee shall not be peremptorily discharged. In all cases inwhich management may conclude that an employee's conduct mayjustify suspension or discharge, he shall be suspended initially for notmore than 5 calendar days, and given written notice of such actionIn all cases of discharge, or of suspension for any period of time, acopy of the discharge or suspension notice shall he promptly fur-nished such employee's grievance committeemanSee G.C. Exh. 6.596 UNITED STATES STEEL CORPORATIONwork that day. Heflin went on to testify, with corroba-tion from Turn Foreman Bucci, that he instructed Buccito inquire of Larimer as to the reason for his presenceand nis use of the phone on that occasion as reported byJaneski.That afternoon, toward the end of his shift, as Larimerwas returning to the shop area, he passed Bucci, his im-mediate supervisor that day. Bucci called him, and Lar-imer asked, "What do you want?"12 Bucci, beckoningwith his finger, motioned Larimer to come to him, andstated, "I want to see you here over here." Larimer re-plied no, demanding that, if Bucci wanted to speak tohim, he could do so where Larimer wished, so thatothers could hear, including a particular employee whomLarimer identified as a witness whom he wished pres-ent. 13 Larimer again, without success, sought from Buccihis reason for wanting to talk, and then told Bucci thathe had to put away his tools and complete a lube report.Contrary to Bucci's directions, Larimer then left the areato stow his tools. Bucci followed, advising Larimer thathe wanted to see him in the office.L4At this point Buccileft for the office, stating, "I'm going back to the office,and you had better be there." Larimer did not abide, butinstead went to another area where he began to completea lubrication report. General Foreman Heflin was in thatarea.t1 Bucci then appeared and in Heflin's presence,stated to Larimer, "I thought I told you to come backinto ...[the] office." Larimer asked again what Bucci12 I credit Bucci's testimony that. on such occasions, it was his policyto address employees privately.1a That individual was not identified as a union agent or representa-live. While it is true that in Anchortank. Inc.. 239 NLRB 430 (1978), thereis an ever so faint suggestion that Weingarren fails to distinguish betweena request for representation by a "fellow employee" and a request forrepresentation by a union representative. I interpret such dicta as limitedto the context of unorganized employers. Any other interpretation woulddo violence to the exclusive status enjoyed by the statulory representa-tive pursuant to the policies of the Act." Larimer testified that Bucci directed him to "Heflin's office." Buccidenied mentioning Heflin specifically, and claims that he simply told Lar-imer that he wanted to see him in "the office.' As a turn foreman, Buccidid not have his own office, but shared such facilities with other fore-men. I have heretofore indicated my mistrust of Larimer. Between Lar-imer and Bucci, I regard the latter as more credible. I did, however, havedoubts concerning Bucci's testimony that it was his belief that Larimeronly inquired once as to the purpose of the discussion Otherwise theabove is derived from a composite of the believable testimony of Bucciand Larimer.1s Contrary to the testimony of Larimer, I credit Heflin and find thathe did not witness the earlier confrontation between Bucci and Larimerand that his first immediate contact with either took place when Larimerattempted to complete his lube report. In this connection, it is noted thatLarimer omitted from his accounting of the sequence of events any refer-ence to an encounter with Heflin at that time. It was not until cross-ex-amination that it was elicited by Respondent's counsel that, when Lar-imer went to the desk to makce out his lube report, Heflin was in that areascraping another employee's (Bonn) campaign sticker off a glass bulletinboard. Larimer, somewhat grudgingly, admitted that he observed this,and that he "mentioned" at that time that ". ..it looks like Heflin can'ttake it, he's taking Bonn's slicker off." Parenthetically it is noted that Icredit Heflin's testimony that Larimer made these statements in a loudvoice to a number of employees; I discredit Larimer's claim that hemerely "whispered" the jibe. In any event, Larimer's omission of this in-cident from his original account impressed me as hardly inadvertent, forit enshrouds with improbability his testinmony that Heflin observed theearlier confrontation between him and Bucci. It seems entirely unlikelythat Larimer's next encounter with Heflin would have been marked bysuch tactlessness had he known that Heflin actually witnessed the earlierincidentwished to discuss. At which point Heflin said, "Are yourefusing your foreman's directive to meet him back in hisoffice...." Larimer responded, "I'm asking what is tobe discussed, I think I have a right to know what is to bediscussed ...." Larimer then asked Heflin directly "Bythe way what is it that you have to discuss." To thisHeflin said, "We will think of something."At this juncture a highly material conflict in testimonyemerges. Larimer claimed that he told Heflin ". ..inthat case, I want a grievance man, or an assistant griev-ance man." To this, according to Larimer, Heflin saidthat he did not have such a right, and that Larimer re-sponded that he did. Bucci testified that, in the course ofthis entire transaction, Larimer, while having asked for a"witness" earlier, did not at any time on March 8 requesta union representative. Hefnin corroborated Bucci to theextent possible.Passing this conflict for the moment, it is clear thatLarimer left work that day, denying Bucci the opportu-nity to talk to him privately.The next day, March 9, at the close of the shift, Bucciapproached Larimer and told him he wanted to see himin the office of Foreman George Koch. Larimer in-formed that he would repeat his question of the daybefore; namely, what did Bucci want to discuss. Buccithen instructed him to go to Koch's office. Larimer re-plied, according to his own testimony, "I told you yes-terday, until you can tell me what it is you have to dis-cuss, I'm not going into George Koch's office ...." Ac-cording to Bucci, at this point Larimer for the first timerequested union representation, whereupon Bucci indi-cated that it was not necessary. Bucci again directedLarimer to the office and, when the latter again refused,Bucci told him that he was again being insubordinate,and could receive further discipline for this. Bucci thengave Larimer a discipline slip that had been preparedpreviously, advising that this was for Larimer's insubor-dination of the day before. That slip provided for a 5-daysuspension subject to discharge.16As heretofore indicat-ed, on March 15 the suspension was converted to a dis-charge. With respect to the General Counsel's claim that thediscipline was motivated by Larimer's union activityand/or his protected conduct in the form of grievancefiling and OSHA citations, the record does not convinc-ingly establish that Respondent's action in this regardwas based upon anything other than what had transpiredbetween Larimer, Bucci, and Heflin on March 8. His ac-tions on that date, even under his own account, entaileda highly provocative display of insubordination, resultingin complete frustration of his foreman's instructions. Anyassumption that this conduct was merely asserted as pre-text to mask a disciplinary reprisal for Larimer's past ef-forts to enforce the contract or insure compliance withOSHA standards is so lacking in substantiation on thisrecord as to amount to reversal of management judgmenton little more than abstraction. Thus the timing of thediscipline in relation to past arbitrations and OSHA cita-16 See G.C Exh. 9(a)." See G C. Exh. 9(b)597 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions is not suspect,8and evidence of animus with re-spect to such activities was not convincingly establishedon the record.'s Also lacking is evidence that Respond-ent condoned conduct similar to that manifested by Lar-imer on March 8, with respect to any other employee. Insum, I find that the General Counsel failed to establishby a preponderance of the record that the action takenagainst Larimer on March 9 was in any manner relatedto his union activity, to his past efforts to enforce thecontract through the grievance procedure, or to hisOSHA complaints.Yet the inquiry proceeds, for the General Counselcontends that the suspension and discharge violated Sec-tion 8(a)(l) of the Act since the discipline interfered withLarimer's protected right to insist upon union representa-tion. In N.L.R.B. v. J. Weingarten, Inc., 420 U.S. 251(1975), the Supreme Court approved Board policy to theeffect that the Act, by virtue of Section 7 thereof, guar-antees employees the right to union representation at aninterview required by an employer if(I) the employee re-quests such representation and (2) if he reasonably be-lieves the investigation will result in disciplinary actionagainst him. Respondent argues that neither of these con-ditions was met herein. In addition, Respondent observesthat the subsisting collective-bargaining agreement af-fords employees union representation only where re-quested to meet with managers other than their immedi-ate supervisor and, based thereon, argues that the rightto union representation asserted by Larimer herein has18 With respect to Larimer's grievance activity, the record does notevidence that he had filed a grievance, except as to the matters involvedin this proceeding, at any time since August 22, 1978. The most recentarbitration involving a grievance filed by Larimer resulted in an awardissued on January 10, 1979, which upheld the Employer's position indenying the grievance. With respect to his OSHA involvements, it ap-pears that Larimer initiated action by that agency on three occasions,once in 1975, once in September 1978, and again on February 13, 1979OSHA citations did result from this latter complaint, but they were notissued until after his suspension.'1 The General Counsel adduced testimony from employee George EMurr, Jr., in an apparent effort to establish that Larimer was victimizedby harassment of his supervisor. Murr's testimony was vague and in partbased upon uncorroborated hearsay yet, even if accepted as proof thatRespondent's foremen did not view Larimer hospitably or with a spirit ofcooperation, that to which Murr attests was not specifically linked to anyprotected activity. I am mindful of no principle under this Act warrant-ing a presumption that negativism by supervisor toward an employee,perforce, must have been derived from the latter's exercise of Sec. 7rights.Donald Conn. another employee called by the General Counsel, testi-fied to an incident in September 1978. He claims that, while en route tomeet an OSHA inspector, he confronted Larimer who showed him a boxof garbage, and claimed that he had been instructed by his foreman andgeneral foreman to clean the shop up and that they did not allow him touse a shovel and broom but instructed him to clean up by hand. Connasked Larimer if he was interested in filing a grievance; Larimer de-clined. Conn subsequently confronted Heflin with what he had learnedfrom Larimer, and Heflin admitted that he told Larimer to pick up thegarbage by hand because Larimer would not be there long enough to usea broom and shovel. No elaboration was sought as to the somewhat neb-ulous remark Conn attributes to Hellin. Considering all the circum-stances, I am not entirely convinced that Heflin's statement constituted anadmission that Larimer was being abused by the assignment in question.In any event, here again, no nexus has been demonstrated with any pro-tected activity.been surrendered through express waiver during the col-lective-bargaining process.20On the critical question of whether Larimer actuallyrequested union representation prior to the invocation ofthe discipline against him, I was inclined to believe thetestimony of Bucci and Heflin to the effect that no suchrequest was made on March 8. I credit Bucci that thefirst such request was made on March 9, after the deci-sion had been made to issue the suspension subject to dis-charge.2tThus, on the credible evidence, I find that,prior to any request by Larimer for union representation,he frustrated his supervisors' directives under conditionsbeyond the protective ambit of Wcingarten.22In addi-tion, I find that the suspension was decided upon and,without intercession of Section 7 rights, was leveledsolely at employee misconduct of an aggravated nature.Apart from the foregoing, which alone is dispositive, re-liance upon Weingarten, at least with respect to the sus-pension, is misplaced on other grounds as well. For, con-sidering the objective circumstances, there is no basis forconcluding that Larimer on March 8 held a reasonablybased belief that discipline would follow the meetingsought by Bucci. Although Larimer afforded a quantumof subjective testimony as to his state of mind and thereason for his claimed apprehension, his lack of credulityand the Supreme Court's admonishment against defer-ence to subjective testimony23eliminate its probativevalue. Nor do I find persuasive the General Counsel'scontention that Heflin's warning earlier on March 8 thatdiscipline would follow if Larimer engaged in distribu-tion of campaign literature on company property fur-nished an objective foreground from which such a beliefshould be inferred. After this warning, Larimer is notshown to have engaged in distribution violative of He-flin's instruction, and hence this earlier warning stands inisolation as a mere communication of what was expectedof Larimer, and hardly gives rise to a reasonably basedassumption that this would be the subject matter of theconversation requested by Bucci. In sum, I find that theGeneral Counsel has failed to establish that the suspen-sion of Larimer, based upon his misconduct of March 8,interfered with rights conveyed to employees by virtueof the pronouncements in Weingarten.20 See G.C. Exh 6, Sec 8 B, marginal par. 8 7, p 43 In view of myultimate disposition, the "waiver" issue does not affect the result and thatissue need not be reached.21 Contrary to the General Counsel the description of the events ofMarch 8, 1979, appearing in Resp. Exh 2 does not require rejection ofthe testimony of Bucci and Heflin in this respect, which I believed. Thatdocument consists of "minutes" of a third-step grievance meeting. Asminutes it would naturally consist of a summation of facts developed atthe particular grievance session covered. However, at that proceeding,the only witnesses called were those offered in support of the grievanceNeither Bucci nor Heflin testified at that grievance meeting or otherwiseappeared. There is no evidence that they affirmed or adopted the contentof those minutes On the other hand, Larimer was a highly unreliablewitness. His tendency to afford argumentative and patently untrue testi-mony is established throughout this record. Further, in this respect, it isnoted that an affidavit prepared by Larimer shortly after March 9 makesno mention of any request for union representation. See Attachment 3 toResp. Eh 2.22 See Lennox Industries. Inc., 244 NLRB 607 (1979): "IT]The right to·.assistance at an interview where discipline is reasonably feared istriggered only upon a request for such representation."23 See N.L.R.B. v Weingaren, supru, at fn 5598 UNITED STATES STEEL. CO)RPORATIONHowever, the discharge of March 15 turns upon otherconsiderations. There is no evidence that Respondentwas of a mind automatically to convert the suspension toa discharge upon expiration of the 5-day contractualperiod required for such discipline. On the contrary, onMarch 9, before Bucci delivered the suspension notice,he threatened Larimei with further discipline, a gesturehardly indicative of a present disposition to terminate.Furthermore, the suspension notice on its face mentioneddischarge only in terms of possibility. On the entirerecord, I find that it was Larimer's repeated refusal tomeet with Bucci on March 9 that led to his discharge onMarch 15.Unlike the predicate for the decision to suspend, it willbe recalled that Larimer did, during the March 9 con-frontation, request union representation. However, not-withstanding said request, no meeting transpired, andBucci simply delivered the discipline.From my view of the precedent, whether the subse-quent discharge involved an unlawful interference withWeingarten rights turns critically upon the subject matterof the private meeting requested by Bucci on March 9.For Weingarten has no universal application to all meet-ings between employees and supervision. The Board, atleast in principle, has adhered to the view that "Weingar-ten should not be read to require a right of representa-tion when the interview is simply to inform the employ-ee that he is being disciplined." 'V.L.R.B. v. CertifiedGrocers of California Ltd., 587 F.2d 449 451 (9th Cir.1978); Alfred M. Lewis, Inc. v. N.L.R.B., 587 F.2d 403(9th Cir. 1978). This is confirmed by two recent BoardDecisions, wherein it was held that a supervisor did notviolate Section 8(a)(l) by denying an employee requestfor union representation where, in denying the request,the supervisor simply informed the employee of disci-plinary measures already decided upon, while engagingin no type of "interchange which could be characterizedas an interview." See Amoco Oil Company, 238 NLRB551 (1978); and K Mart Corporation, 242 NLRB 855(1979). Consistent with the foregoing, it was the GeneralCounsel's burden to establish that, on March 9, Larimer'sdisobedient refusal to repair with Bucci to the privacy ofan office actually involved the avoidance of discussionthat could fairly be characterized as an interview. Absentsuch proof, the Act does not intercede to insulate Lar-imer from discharge in consequence of his persistent re-fusal to obey his supervisor. However, the record isdevoid of evidence as to precisely what was to transpireat any such meeting. I am unwilling to infer that Bucciremained concerned with the investigation of Larimer'spresence in Janeski's work area and his use of the tele-phone. Larimer's serious misconduct on March 8 in re-fusing to meet with Bucci would likely eclipse that rela-tively minor matter, and I am not convinced that Bucciwished to extend his probe of the former in any encoun-ter with Larimer on March 9. On the other hand, sincethe suspension had been previously decided upon, and asthe facts on which that discipline was based occurred inthe presence of Bucci, the more likely inference is thathe directed Larimer to the office on March 9 for the lim-ited purpose of communicating said discipline in privacy.Accordingly, the General Counsel has failed to establishthat Bucci instructed Larimer to go to the office of Fore-man Koch to engage in an investigatory interview or forany purpose other than to deliver the predetermined dis-cipline. Hence, the latter's request for union representa-tion was outside the protective gloss of Weingarten andthe discharge based solely upon an insubordinate refusalto adhere to supervisor's command was not violative ofSection 8(a)(l) of the Act. I so find.4. The post-discharge interference with distributionFollowing his discharge, Larimer continued his cam-paign in quest of union office. Pursuant thereto, onMarch 28, Larimer appeared on company premises in anarea proximate to Respondent's guardhouse. While dis-tributing his campaign literature, he was approached bya guard sergeant who examined the material he was dis-tributing and then asked Larimer to come to his office.Larimer did so, and the guard made a telephone call, inwhich he was informed that Larimer had been dis-charged and was no longer employed by U.S. Steel. Theguard informed Larimer that, as a nonemployee, he wasnot permitted to distribute literature without first obtain-ing clearance. On March 29, Larimer sought to obtainclearance from Herb Ellis, Respondent's superintendentof employee relations. Ellis declined, and Larimer wasdenied access to plant premises.The General Counsel contends that Respondent there-by violated Section 8(a)(1). I disagree. During the periodrelevant to this allegation, Larimer was a nonemployee,whose right to engage in otherwise protected activity oncompany property was subject to the balancing test setforth in N.L.R.B v. The Babcock & Wilcox Company, 351U.S. 105 (1956), wherein the Supreme Court held that anemployer may lawfully impede nonemployee organizersfrom intruding on its property unless the General Coun-sel proves that no alternative means exist for communi-cating with employees. No effort was made on thisrecord by the General Counsel to establish a right ofaccess under any such test. Instead, the General Counselchallenges Respondent's action as application of a dis-criminatory rule. Thus, the General Counsel relies ontestimony of Larimer and employee Donald Conn to theeffect that several years earlier "Junior Achievement,"apparently a local beneficent organization, passed outmetal plates stating, "Irvin Works Buy American." Italso appears that, during the congressional election of1978, a candidate for Congress was on company proper-ty greeting employees as they entered and left the plant.On another occasion, Skoal Chewing Tobacco was ob-served passing out free samples on company property.The General Counsel's evidence in this respect appearsisolated and hardly portrays Respondent's premises as apublic area on which all persons are freely welcome. Asa large employer, Respondent does have community re-sponsibilities and the grant of access to outsiders in fur-therance thereof should not be lightly regarded as thefulcrum by which the right of nonemployees to engagein otherwise protected activity on private property is en-larged. Although I have my doubts as to whether suchevidence offers a material basis for challenging an em-599 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer's assertion of rights as against nonemployees,24that which exists hardly reflects the degree of wide-spread access necessary to substantiate that Larimer wasthe object of disparate application of Respondent'spolicy.25Accordingly, I find that Respondent did notviolate Section 8(a)(1) of the Act by precluding Larimerfrom engaging in distribution of campaign material oncompany property during the period of his discharge.5. The post reinstatement discriminationOn March 28, Larimer initiated a contractual griev-ance in connection with his suspension and termination.As heretofore indicated, as of April 11, that grievancewas settled under conditions providing for, inter alia, re-instatement of Larimer without backpay. Larimer re-turned to work on April 18.The complaint alleges that, on May 2, Respondent vio-lated Section 8(a)(l), (3), and (4) by removing Larimerfrom his crane repair and inspection job and assigninghim to general repair job duties. On that date, Larimer,with three coworkers, was assigned to perform repairand inspection work in connection with what has beenreferred to as number 3 crane. The crew, including Lar-imer, went to the crane but, consistent with Respond-ent's practice, Larimer attempted to seek out the fore-man to have him sign a "safe-job procedure card."26Upon finding the foreman, John Porter, Larimer ob-tained his signature to the job procedure card and re-quested that Porter provide safety personnel for thecranes operating on either side of the number 3 crane.Larimer claims that he made this request because thecrew had to "inspect in and around the tracks of thecrane and so forth." Porter advised that safety menwould not be provided and referred Larimer to ForemanEd Fisher. Larimer attempted to contact Fisher by radiobut had no success for about an hour. Fisher finally ap-peared, whereupon he was informed by Larimer that nosafety men had been provided at crane 3. Fisher toldLarimer that, as the cranes were "busy," the crew wouldnot work on crane 3 that day. Accordingly, he instruct-ed the crew to go to crane 25. Parenthetically, it is notedthat, during the course of Larimer's efforts to obtainsafety men in connection with the inspection work to beperformed on crane 3, no work was performed on thatcrane prior to the crew's reassignment.At this point, according to the testimony of Larimer,the crew went to crane 25. Larimer claims that he againhad difficulty finding the foreman in charge of that areato have him sign the safe job procedure card. Being un-successful, Larimer returned to the Number 25 Crane,where he found General Foreman Heflin waiting forhim. Heflin told Larimer, "It's past 10 o'clock in themorning ...no work has been down yet ...whyaren't you up on the crane. ..." Larimer indicated thathe had not obtained a signature to the safe-job-procedurecard, adding that he had to get safety men for the cranesrunning on either side of crane 25. Heflin stated that Lar-24 See, e.g., Hudgens v N L.R.B., 424 U.S. 507 (1976).25 See, e.g., Uniflite. Inc., 233 NLRB 1108, 1111 (1977), and cases citedat fn. 10 thereof.2 This card is to be signed by the foreman in the area, apparently toassure that the latter is mindful of the work to be done by the crew.imer did not need safety men and Larimer disagreed.Larimer argued that he had to check in and around thetracks of the crane and underneath the end tie of thecrane and that he felt it was necessary to have safetymen. To this Heflin argued, "You don't need safety menfor inspection," charging that Larimer was refusing to goon the crane. Larimer denied that he was refusing to goon the crane but indicated that he would only work onthe walkways and not on the shafts that could turn.27Atthis point, Heflin interjected that "bumpers stops"28could be placed on the rails so that the other cranescould not enter the area adjacent to crane 25. Heflin, ac-cording to Larimer, instructed him to get the guardswithout telling him where they were. Larimer proceededto look for the guards but never located them.Later that day, Heflin reassigned Larimer to the"mesta spares area." Prior to said transfer, Larimer hadperformed no work on crane 25 or crane 3 that day. Fol-lowing this reassignment, Larimer continued to occupyand to be paid at the class 16 rate except for an 18-dayperiod during which Larimer was suffering from a physi-cal disability.29While assigned to class 16 work in themesta spares area, Larimer was regularly assigned dutiesdistinct from those customarily performed by one hold-ing the classification "inspection and repair millwright."His work after May 2 consisted of cleanup, painting, andworking in shop repair.Respondent contends that Larimer's reassignment wasactuated solely upon Larimer's refusal to meet the condi-tions of his job. In this respect, it is noted that, in earlyJanuary 1979, the required duties of completing an in-spection report were removed from Larimer's responsi-bility because of his persistent inclusion therein of irrele-vancies, including scurrilous editorialization of job condi-tions. Larimer admits that this occurred and there is nei-ther indication nor claim that this step was taken inreprisal for activity protected by the Act. In testifying asto his reasons for removing Larimer from crane inspec-27 I discredit Larimer's testimony that he explained to Heflin that heneeded a safety man because he would probably have to work on boltson shafts that could rotate. I mistrusted Larimer generally, who im-pressed me as prone to iject tailored facts to enhance his cause. I believethat the dispute between Heflin and Larimer as to the necessity of signal-men related exclusively to the need for signalmen for the performance ofinspection duties and in no way related to possible repair work28 Bumper stops are rail clamps which, when applied to the rails, phys-ically obstruct passage beyond that point.29 On May 8, Larimer sustained an on-the-job injury. During the ensu-ing period, Larimer was placed on modified work by company physicianson two separate occasions. Consistent with company policy, it havingbeen determined that the disabling effects of the injuries reduced Lar-imer's work capacity beneath the level of class 16 work, Larinmer was re-duced to a lower paying class 2 position during these periods Other thanthe incredible, self-serving, and conclusory testimony of Larimer, it doesnot appear that this treatment was disparate or otherwise suspect I creditHeflin that Larimer was reduced to a class 2 level solely because compa-ny physicians forwarded modified work papers limiting Larimer's walk-ing, standing, bending, and lifting restrictions which did not permit himto perform his class 16 work I also credit the testimony of Heflin thatTom Amen, another employee in the tractor shop who had sustained anon-the-job injury, was not reduced because he was not put on any re-stricted or modified work by company physicians, but simply requireddaily treatment, after which, Amen was able to perform his regular trac-tor repair functions. Thus, I find that the reduction in rate classificationafforded Larimer was based upon legitimate considerations stemmingfrom his disability as determined by company physicians.600 UNITED STATES STEEL CORPORATIONtion and repair work, Heflin referred to this part of Lar-imer's work history, and also pointed out that the May 2incident occurred against the background of continuingdelays, provoked by Larimer through his persistent rais-ing of problems. Heflin observes that it was well knownthat safety men are not provided for inspections and, de-spite this, Larimer refused to work first on crane 3 andthen on crane 25 in the face of this policy. In sum, Heflindescribed the incident of May 2 as follows, "[It] ...justreached the limit, that I would rather have him off theinspection crew, and rather have him in the spare partsarea, so the rest of the crew could work, it was 10:30 inthe morning, and absolutely no work has been per-formed, and that was it ...because I did not knowwhat delays was going to be next."The General Counsel's contention that this reassign-ment was based on Larimer's union or other protectedactivity or his action in filing an unfair labor practicecharge and assisting in the investigation thereof is basedon little more than naked claim. Apart from the reasonsspecified by Heflin, if this reassignment had any basis inpast history, I would find it more closely related to Lar-imer's refusal to abide by his foreman's instructions onMarch 8 and 9. Further, the intervening adjustment ofLarimer's grievance which resulted in his reinstatementis hardly suggestive of a lingering animus based on pastgrievance actions, arbitrations, or OSHA complaints.In any event, it is concluded that the reinstatementwas triggered solely by Larimer's insistence on signal-men as a condition for working on crane 3, and his con-tinued demands for signalmen on crane 25. The positiontaken by Larimer involved individual action. He neitheracted as a spokesman for nor in concert with the othermembers of his crew in demanding signalmen. Thisdemand was made as a precondition for the performanceof the preliminary task of inspection.30Larimer's causeis by no means aided by fact that, at crane 25, Larimerwas given permission by Heflin to obtain railguards. Atthat juncture, Larimer had already manifested his unwill-ingness to work unless signal men were provided, caus-ing at least an hour delay in starting work on crane 3.Heflin, if interested in getting the job done, had to find away of working around Larimer's objection, and I be-lieve this was the course he adopted in voicing no objec-tion to the use of railguards.Nor can it be maintained that Larimer's actions of thatday were protected by Section 7 of the Act because theywere justified by contract or practice. Section 14-C ofthe governing collective-bargaining agreement providesas follows:An employee or group of employees who believethat they are being required to work under condi-tions which are unsafe or unhealthy beyond thenormal hazard inherent in the operation in questionshall have the right to: (1) file a grievance in the30 The General Counsel's contention that Larimer did not refuse toperform work is rejected It is clear, front Larimer's on testimony, thatno work was performed on crane 2. and that he waited at least an hourin his effort to contact Foreman Fisher in order to obtain the sign;lmenthat he insisted upon. Larimer's subsequent agreemenlt to ork with railstops did not excuse the earlier delays he causedthird step of the complaint and grievance procedurefor preferred handling in such procedure and arbi-tration and/or (2) relief from the job or jobs, with-out loss to their right to return to such job or jobs,and, at management's discretion, assignment to suchother employment as may be available in the plantSection 107 of the departmental safety rules in the plantprovides as follows:If any hazard exists involving the safety of crane re-pairmen, signal men (safety men) must be providedin the cranes adjacent to the exposed side or sidesof the crane under repair. The number, position,and duties of the signal men (safety men) shall bethe responsibility of the authorized person in chargeof the repair job.32Thus, standards governing safety considerations appli-cable to crane inspection and repair do not condone awork stoppage in the case of an employee who himselfunilaterally decides that a safety hazard exists.3:' The op-tions are to work the job and file a grievance or to seekrelief from the job by requesting reassignment. Yet thework delay caused by Larimer and the resulting disci-pline were not unprecedented. Twice before he had chal-lenged discipline invoked because of protestations thathis work on a crane involved a hazardous condition injustification. Once, in these two instances, he successfullyinvoked section IC of the collective-bargaining agree-ment in defense of his action34and on the second occa-sion he was unsuccessful.35In this instance, the recorddoes not support a finding that Larimer's conduct onMay 2 was consistent with a contractually conferredII See, G C Exh. , p. 129.a2 See, G.C Exh. 7(b). Although Larimer testified that it was theworker's responsibility and right under Section 107 to determine whethersignal men are needed, an arbitration award on his own grievance recitesas follows: "It is apparent from Rule 107 that Management personnelhave the discretion and responsibility of deciding the number, positionand duties of the safety men to be assigned " See G C Exh 5(b), p. 633 Larimer testified that it was his understanding that if an employeefeels that an unsafe condition exists he can refuse to do his assignedwork, until the condition is corrected to his satisfaction. Any such inter-pretation is at odds with sec. 14-C of the bargaining agreement and, inthe light of Larimer's past experiences under that clause, it is difficult tograsp the source of this "understanding."34 See, G.C Exh 5(b) This arbitration award derives from Larimer'sgrievance against discipline invoked by Respondent when Larimer ad-hered to sec 14-C of the agreement and sought relief from a job onwhich no signalman was provided. As indicated. Larimer's action onMay 2 was not excusable under the contract, and his refusal to work asin support of a position which. from all appearances on this record, wasto the effect that, without qualification, signalmen w'ere to be prosidedon all inspection and repair jobs to be performed on overhead cranes ad-jacent to other operating cranes. This view is at odds with sec 107 of thedepartmental safety rules, which provides for such measures only if a"hazard" exists and sec 106 thereof which provides for the use of railbumpers and red lights in the case of "major repairs" The above arbitra-tion award did not override these limitations on the use of signalmen. andspecifically statedFor purposes of this case only, it is found that grievant was correctin his allegation of the need for a safety man This decision isnot to be considered as supporting the Union's belief that Rule 107require, the assignment of safety men in every instance, each casemust be determined on its own facts.3a See, C Exh 5Se).601 I)ECISIONS OF NATIONAL LABOR RELATIONS 13()ARDright. As indicated, no provision in the contract author-izes employees or groups of employees to engage in awork stoppage because they determine that a hazardouscondition exists. Under the governing procedures, in theevent of the latter, the employees are afforded optionsnone of which permit a work stoppage, and neither ofwhich was invoked by Larimer on May 2. Furthermore,as inspection and repair assignments on a regular androutine basis require work on a crane adjacent to anotherin operation, that recurrent phenomenon does not estab-lish "conditions which are unsafe or unhealthy beyondthe normal hazard inherent in the operation in question.It is concluded that Larimer, on May 2, acted alonerather than in concert with other members of his crew,while seeking the aid of signalmen. His action in thatregard was not sanctioned by the subsisting collective-bargaining agreement and, indeed, the work stoppagewhich resulted placed him in violation of section 4, mar-ginal paragraph 4.7, thereof,36which binds "employees"to refrain from conduct causing an "interruption or im-peding of work."'7Accordingly, Larimer's resort to"self help" on May 2 was not protected by the Act and,as I find that the reassignment to the mesta spares areawas based thereon, Respondent did not violate Section8(a)(l), (3), and (4) of the Act in that regard. I so find.CONCILUSIONS OF LAW1. Respondent, United States Steel Corporation, is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. United Steel Workers of America, Local 227, AFL-CIO-CLC, is a labor organization within the meaning ofSection 2(5) of the Act.3. Respondent violated Section 8(a)(l) of the Act by ineffect orally informing an employee that he would bedisciplined if he engaged in distribution of literature onbehalf of his candidacy for union office on companyproperty.4. Respondent did not violate Section 8(a)(l), (3), or(4) in any other respect.5. The unfair labor practice found above is an unfairlabor practice having an effect upon commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.3 See, G.C. Exh. 6, p. 16."? Cf. Merlyn Bunney and Clarence Bunney, partners, d/b/a Bunne,Bros. Construction Company, 139 NLRB 1516 (1962).THI REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of the Act, it shall berecommended that it be ordered to cease and desisttherefrom and to take certain affirmative action designedto effectuate the purposes and policies of the Act.Based upon the foregoing findings of fact and conclu-sions of law, and pursuant to Section 10(c) of the Act, Iissue the following recommended:ORDER"8The Respondent, United States Steel Corporation,Dravosburg, Pennsylvania, its officers, agents. succes-sors, and assigns, shall:1. Cease and desist from:(a) Promulgating and threatening to enforce any ruleor provision prohibiting employees from distributing lit-erature in nonworking areas on nonworking time in sup-port of, or in opposition to, any candidate for unionoffice, or relating to the selection or retention of a labororganization as the exclusive bargaining representative ofsaid employees, or relating to other matters involving theexercise of Section 7 rights.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Post at its plant in Dravosburg, Pennsylvania,copies of the attached notice marked "Appendix."'Copies of said notice, on forms provided by the RegionalDirector for Region 6, after being duly signed by a rep-resentative of Respondent, shall be posted by it immedi-ately upon receipt thereof and maintained by it for aperiod of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(b) Notify the Regional Director for Region 6, within20 days from the date of this Order, what steps Respond-ent has taken to comply herewith.13 In the event no exceptions are filed as provided by Sec 102 46 orfthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 10248 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall he deemed waived for all purposes.39 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National l.abor Relations Board"602